id office uilc cca_2009030912415219 ----------- number release date from ---------------------- sent monday march pm to ------------------ cc ---------------------------------------------------------------- subject your request for assistance in consultation with the counsel experts on sec_6302 and sec_7503 we conclude that the service is correct in not allowing the day after thanksgiving to be excepted from the calculation of ftd due dates by way of background sec_6302 governs the mode or time of collection the due dates for federal_tax_deposit obligations generally are established by legislative regulations promulgated pursuant to the authority of sec_6302 there are numerous treasury regulations promulgated pursuant to the authority provided in sec_6302 that govern a wide array of disparate topics indeed there are different employment_taxes and collection of income_tax at the source regulation sections part governing fica and withheld income taxes futa taxes nonpayroll payments and other employment_taxes and each of which have differing regimes under which the due dates are calculated you have not identified a particular type of tax or associated ftd obligation therefore we cannot engage in a detailed analysis of a specific regulatory regime however for illustration purposes we will focus our analysis on current federal_insurance_contributions_act fica deposit obligations addressed in sec_301_6302-1 there are different deposit rules even under the current fica deposit regime generally based upon the aggregate amount of employment_taxes reported during look-back period generally the rules contain exceptions for non-banking days accordingly non-banking days are excepted from the calculation of ftd due dates banks are open on the day after thanksgiving in california and this determination is made thus it cannot be considered a non-banking day independently from any consideration of state holidays revrul_66_230 1966_2_cb_494 does not import an analysis of state holidays into this calculation first the ruling by its terms is obsolete because the cited regulation under investigation no longer exists and the cited deposit_method semi-monthly no longer exists second the ruling does not hold that state holidays would be excepted from the calculation of ftd due dates instead it opined on the definition of the term banking days by excluding certain local banking holidays eg holidays observed by authorized commercial banks accordingly the ruling is inapposite to the question of whether state holidays are excludable sec_7503 allows the taxpayer to extend a due_date to account for a legal for this purpose it defines the term legal_holiday to include a holiday legal_holiday in the district of columbia and in certain cases also some statewide legal holidays legal_holiday in california under the california government code notwithstanding whether it is a judicial holiday for other purposes nor is it a legal_holiday in the district of columbia the day after thanksgiving is not a statewide
